In a support proceeding pursuant to article 4 of the Family Court Act, the father appeals from an order of the Family Court, Queens County, dated September 22, 1976, which directed him to pay child support of $25 per week, per child, for a total of $75 per week. Order modified, on the facts, by reducing the amount of child support to $20 per week, per child, for a total of $60 per week. As so modified, order affirmed, without costs or disbursements, and with leave to petitioner to apply for an increase in child support in the event that the appellant’s ability to support his children increases. We think that the award of child support made by the Family Court was unrealistic in view of the uncontested amount of the appellant’s net income and his stated indebtedness. Cohalan, Acting P. J., Hawkins, Mollen and O’Connor, JJ., concur.